PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/503,793
Filing Date: 5 Jul 2019
Appellant(s): HANNYA et al.



__________________
Christopher J. Maier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Response to rejection of claims 1-2 and 4 under 35 U.S.C § 103 as unpatentable over Naito (US 2016/0243705 A1) in view of Tsusaka (US 10,098,701 B2).
Appellant argues the cited art of record fails to teach “the control device stops an operation of the robot when the detected external force is equal to or greater than a first threshold, and if a further detection of the detected external force is equal to or greater than a second threshold exceeding the first threshold the control device issues a warning” as recited in claim 1.  Examiner respectfully disagrees. Appellant appears to be relying on a narrow interpretation of the claim language “further detection,” i.e. a requirement of a contemporaneous relationship between the first and second thresholds is recited.  However, the Examiner takes the position that under the current Office policy of broadest reasonable interpretation, there is no requirement for a contemporaneous relationship between the thresholds.  Instead, the only claimed correlation between the first threshold and second threshold is related to the value of the detected force (i.e. the second threshold exceeds the first).  Therefore, Tsusaka teaches the argued claimed limitation in at least Col. 19, lines 33-42 which states the following:
  More specifically, the force decision unit 12 decides whether the force detected by the force detection unit 13 is a predetermined second threshold value (threshold value for load notification) (for example, 2 N) or more. When the force decision unit 12 decides 
Tsusaka further teaches the second threshold value is greater than a first threshold in at least Col. 22, lines 33-35, stating “The second threshold value and the third threshold value used in decision in the force decision unit 12 need to be set in advance as values larger than the first threshold value...”
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Naitou to include issuing a warning, as taught by Tsusaka, after exceeding a second threshold. One would have been motivated to make this modification in order to enhance safety, as taught by Tsusaka in at least Col. 19, lines 48-49.
Furthermore, Appellant argues claim 1 was amended to clarify that the control device first stops an operation of the robot when the detected external force is equal to or greater than a second threshold exceeding the first threshold the control device issues a warning (see pg. 5 of appeal brief). However, it is noted that the features upon which applicant relies (i.e., that the control device first stops an operation…) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More specifically, the word “first” is not recited in the claim. 
Additionally, it appears Appellant argues Tsusaka is nonanalogous art (see pg. 7 of appeal brief).  In response to this argument, Examiner notes it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 
Thus, the claims are properly rejected. 
Response to rejection of claim 3 under 35 U.S.C § 103 as unpatentable over Naito, Tsusaka and Ishikawa (US 2020/0016742 A1)
Appellant does not provide any further arguments regarding the rejection of claim 3 other than the claims reliance on claim 1. Since Claim 1 is properly rejected, Claim 3 is also properly rejected. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA ALEXANDER GARZA/Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664             
                                                                                                                                                                                           /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.